DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’s amendment filed 09/05/22 has been acknowledged.
Applicant amended Claims 1, 2, 4, 6, 8, and 11.

Status of Claims
Claims 1-11 are examined on merits herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the “first sub-layer and the second sub-layer have substantially different thickness”, as Claim 5 and the amended Claim 11 recite, must be shown or the feature canceled from the claim (the current figures of the application show the first and second sub-layers with the same thickness).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Amended Claim 11, as well as Claim 5, recites: “the first sub-layer and the second sub-layer have substantially different thicknesses”. However, a specification of the application does not support the limitation on different thicknesses of the first and second sub-layers.
The amendment filed 09/05/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Amended Claim 11, as well as Claim 5, recites: “the first sub-layer and the second sub-layer have substantially different thicknesses”. However, the specification of the current application, as well as the specifications of the parent applications 16/123693 and 16/790516, do not support the above limitation with respect to different thicknesses, which, accordingly, represents a new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention: Amended Claim 11, as well as Claim 5, recites: “the first sub-layer and the second sub-layer have substantially different thicknesses”. However, the specification of the current application, and the specifications of the parent applications 16/123693 and 16/790516, do(es) not support the limitation related to different thicknesses, which, accordingly, represents a new matter.
Appropriate corrections are required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 5 and 11: Amended Claim 11 and Claim 5 recite: “the first sub-layer and the second sub-layer have substantially different thicknesses”. The recitation is unclear, since the specification does not teach it and since none of the parent applications 16/123603 and 167906516, including their specification and claims, teaches the limitation. Since the current limitation represent a new matter (as shown above) and since Examiner has no clue on what Applicant meant to claim, this limitation for Claims 5 and 11 is omitted from interpretation (e.g., treated as if it is absent).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As far as the claim is understood, Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonoda et al. (US 2018/0019418). 
In re Claim 11, Sonoda teaches a display apparatus (Abstract) comprising:
a display panel 2 (Fig. 1, 2, 12, 13, paragraphs 0017, 0023) – including substrate SUB1 - having a folding portion BA (paragraph 0029) about which the display panel 2 is configured to fold;
a first lower film GL-right in Fig. 12 and a second lower film GL-left (paragraph 0033) on one surface of the display panel, the first lower film and the second lower film being spaced apart from each other;
a first sub-layer PP-right (Fig. 12, paragraph 0030) on the first lower film; and 
a second sub-layer PP-left (Fig. 12) on the second lower film, wherein, 
when the display panel is folded (as Fig. 13 shows), the folding portion BA is configured to fold so that a surface of the display panel located further from the first sub-layer is exposed and the first sub-layer faces another surface of the display panel located closer to the first sub-layer, and wherein 
the first sub-layer and the second sub-layer have substantially different thicknesses (as interpreted).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoda in view of Degner et al. (US 2014/004206).
In re Claim 1, Sonoda teaches a display apparatus (Abstract) comprising:
a display panel 2 (Fig. 1, 2, 12, 13, paragraphs 0017, 0023) – including substrate SUB1 - having a folding portion BA (paragraph 0029) about which the display panel 2 is configured to fold;
a first lower film PP-right in Fig. 12 and a second lower film PP-left (paragraph 0030) on one surface of the display panel, the first lower film and the second lower film being spaced apart from each other;
a first bump 51 (Fig. 13, paragraphs 0067-0068) on the first lower film or the second lower film; and
a first sub-layer 50 (Fig. 13, paragraphs 0067-0068) on the first lower film; wherein, 
when the display panel is folded (as Fig. 13 shows), the folding portion BA is configured to fold so that a surface of the display panel located further from the first sub-layer is exposed and the first sub-layer faces another surface of the display panel located closer to the first sub-layer, and wherein 
a height of the first bump 51 is approximately less than or equal to a thickness of the first sub-layer 50.
Sonoda does not teach that the first bump is integrally formed with the first lower film or the second lower film and comprises a same material as the first lower film or the second lower film.
Degner teaches (Fig. 7, paragraphs 0053, 0060) that a first bump 52 and a first lower film 52T may be formed from the same material and integrally; Degner also teaches (Fig. 7, paragraph 0053) that a first bump and a first lower film 48 may be formed from the same material, but as separate elements.
Sonoda and Degner teach analogous art directed to displays having a folding portion comprising a bump, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success to modify the Sonoda device in view of the Degner teaching, since they are from the same filed of endeavor, and Degner created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Sonoda device by substituting the first bump and the first lower portion with a single element comprised integrally formed from the same material the first bump and the first lower portion, if it is desirable to simplify the device construction. In addition, See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.

Allowable Subject Matter
Claim 2 contains allowable subject matter and is objected by the current Office Action. Claim 2 would be allowed if amended to incorporate all limitations of Claim 1 on which it depends. 
Claims 3-4 and 6-10 are also objected due to dependency on Claim 2.
Reason for Indicating Allowable Subject Matter
Re Claim 2: The prior arts of record, such as Sonoda, Degner, or Han et al. (US 2017/0263887), alone or in combination, do not anticipate and do not render obvious such limitation of Claim 2 as: “a second sub-layer on the second lower film”, in combination with all limitations of Claim 1.

Response to Arguments
Applicant’ arguments (REMARKS, filed 09/05/22) have been fully considered.
Examiner agrees with the amendments made for Claims 4 and 8 (REMARKS, page 5),
Examiner agrees that some amendments made for Claims 6-11 removed grounds for rejections of these claims under 35 U.S.C. 112(b) (REMARKS, pages 5-6), but a new limitation of Claim 11 creates grounds for rejecting of this claim under 35 U.S.C. 112(a) and 112(b).
Examiner agrees with Applicant (REMARKS, pages 6-8) that the amended Claim 1 cannot be rejected under 35 U.S.C. 102(a)(1), but does not view this claim as patentable, since, as the current Office Action shows, Claim 1 can be rejected under 35 U.S.C. 103.
Examiner agrees with Applicant that Claim 2 (REMARKS, page 8), contains allowable subject matter, but disagrees that the amended Claim 11 is allowable (REMARKS, page 8), since the amended Claim 11 cancelled limitations that allowed viewing this claim as allowable.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 09/24/22